Lee, J.,
(dissenting).
Section 247 of the Constitution is in these words: ‘ ‘ The legislature shall enact laws to secure fairness in party primary elections, conventions, or other methods of naming party candidates. ’ ’
Section 5, Article 3 of the Constitution provides as follows: “All political power is vested in, and derived from, the people; all government of right originates with the people, is founded upon their will only, and is instituted solely for the good of the whole.”
Section 6, Article 3 of the Constitution provides as follows: “The people of this state have the inherent, sole, and exclusive right to regulate the internal government and police thereof, and to alter and abolish their constitution and form of government whenever they deem it necessary to their safety and happiness; Provided, Such change be not repugnant to the constitution of the Hnited States.”
*499“The political franchises of the citizen are given and secured by the constitution of the state, and cannot exist except as therein provided. These rights, though sovereign and fundamental, can have force and operation only through the forms established by law for their expression. *' * * Since the opinion of Chief Justice Holt in the great case of Ashby v. White, 2 Ld. Raym., 938, the right of suffrage (a political, not a natural, right) has been held to rest upon a basis as secure as rights of life, liberty, and property.” McInnis v. Thames, 80 Miss. 617, 32 So. 286.
But it is only through political parties that the people assert their will. James Bryce in The American Commonwealth (1889), Vol. 1, page 636, said: “The spirit and force of party has in America been as essential to the action of the machinery of government as steam is to a party association and organization are to the organs of government almost what the motor nerves are to the muscles, sinews, and bones of the human body. They transmit the motive power, they determine the directions in which the organs act. A description of them is therefore a necessary complement to an account of the Constitution and government; for it is into the hands of the parties that the working of the government has fallen. ’ ’
Clearly, the people have the right to organize and operate parties.
“The people have an inalienable right to organize and operate political parties”. Sarlls v. State, ex rel. Trimble, 201 Ind. 88, 166 N. E. 270, 277, 67 A. L. R. 718.
In State of Wisconsin, ex rel. McGrael v. Phelps, 144 Wis. 1, 128 N. W. 1041, 35 L. R. A., N. S., 353, it was held:
“The right of suffrage includes the right to form political parties, and the right of each party to have all the machinery, not reasonably prohibited by law, for making its organization effective as to the polic]^ of its members, by electing officers in harmony therewith.
*500“Every legislative interference with, freedom of voters to form political organizations and act under their respective party names is, at the same time, an interference with the right to vote; so the limit of power as to one is substantially the limit as to the other.” See also Britton v. Board of Election Commissioners, 129 Cal. 337, 61 P. 1115, 51 L. R. A. 115.
Our State has expressly authorized and sanctioned the organization and operation of political parties. Section 3256, 3257, Code of 1892; Section 3699, Code of 1906; Section 3107, Code of 1942.
The Republican party in Mississippi has existed in the State for many years. It appears that a schism developed in 1928, and the Independent Republican Party of Mississippi was formed. These organizations were not two factions within one party, but two distinct parties, each of which had Republican in its name. Both maintained their organizations and voiced their will through them. In 1948, the Independent party changed, its name to Republican Party of Mississippi.
When the Legislature enacted Chapter 458, Laws of 1950, it pronounced the death sentence on one of these parties. They could not both register simultaneously. The one first filing with the Secretary of State would be recognized. The other could not register because its name would coincide with a part of the name already registered. What was certain to happen did happen. In the foot race, appellants got to the Secretary of State first. They were registered. Appellees were refused registration. They were thus put to political death not as a result of a trial, after due process, in which guilt of such offense as would merit their condemnation was established. They were put to death because of their name. They can neither conduct primaries nor enter candidates in any election. Section 3 of the Act. Yet, the only means by which their adherents can give expression to their political beliefs and principles is by entering in elections candidates, who- subscribed to such *501beliefs and principles. Whatever the number of snch adherents — and that fact is immaterial, whether it be great or small — this act deprives them of a valuable right, in direct violation of Section 14, Article 3 of the Constitution, which is as follows: “No person shall be deprived of life, liberty or property except by due process of law. ’ ’
The irony of this situation is found in the Third Paragraph of Section 8 of the Act which says: “The electorate of Mississippi has a constitutional right of free expression by ballot which has never been denied in this state * * V’ Unquestionably the above quotation expresses the political philosophy of our State, and yet the act in wdiieh it is found denies to these appellees and their adherents the very constitutional right which the act affirms.
The majority opinion gratuitously suggests that the legislative purpose was to avoid confusion in the use of names, and to bring order out of chaos. But, Section 10 of the Act says that: “The purpose of this act is to provide additional remedies for the protection of the political parties of this state * :í V’ The Legislature knew that there were established parties then in existence in the State. While the act says it was designed to protect such parties, it, in fact, destroyed this one. Moreover, if confusion was the purpose, the Legislature waited a long time to do anything about it.
There is a wide distinction between our statute and the case involving a Minnesota law cited in the majority opinion in Davidson v. Hanson, 87 Minn. 211, 220, 91 N. W. 1124, 92 N. W. 93. The prohibition in that law was against the subsequent formation of a party. “* * * no candidate nor party subsequently formed shall be entitled to use or print on the official ballot as a party designation, any part of the name of a previously existing political party.” In the case before us, the appellees did not form their party after the passage of our *502act. The party was then formed, and had been formed for many years.
I think that the act, insofar as it excludes an established party because of its name, is contrary to our whole philosophy of political freedom, and in violation of fundamental and constitutional rights. To that extent, I think the act is unconstitutional.
On Motion for Appointment
in the Place of the Disqualified Judge.
June 9, 1952
(59 So. (2d) 271)
Roberds, J.
On May 26, 1952, this Court handed down an opinion in this case reversing the lower court and rendering judgment here for appellants. The Court then consisted of nine judges. The decision was en banc. Eight of the judges took part. Seven concurred and Mr. Justice Lee dissented. Mr. Justice Kyle, having been Attorney General when that office gave an opinion pertaining to the question litigated, recused himself.
Appellees now, by motion, ask the Court to certify to the Governor the disqualification of Mr. Justice Kyle and request the Governor to appoint another to serve in his place in passing upon a suggestion of error appellees propose to file in this case.
Section 1653, Miss. Code 1942, reads, in part, as follows : “If a judge of the Supreme Court be unable or disqualified to preside at any term of the court, or in any cause, the facts shall be certified to the governor by any two of the judges of the Supreme Court and the governor shall commission a like person to preside in the cause or during the disability as the case may be. In case the appointment be for the trial of a particular case or cases the proceedings shall be as provided in the last section; but if the appointment be for holding a term of court, the proceedings shall be as if the special judge were the regular judge of the court. ’ ’
*503That section does not require appointment of another judge under the facts of this case. Judge Kyle was not the presiding judge when the case was argued or decided. Should it come to pass that he is the presiding judge when the suggestion of error is passed upon the question can be dealt with as then presented.
By this we do not mean to hold that where essential to a decision another judge should not be appointed, for that would give a narrow construction to the statute and limit the appointment to a substitute only for a presiding’ judge. The vote of Judge Kyle, had he served, or that of his substitute had one been appointed, could not have affected the result in this case. Seven concurred; only five were needed. The Constitution of this State at this time, and when the case was decided, provides for nine judges, ‘ ‘ any five of whom when convened shall constitute a quorum”. See Laws 1950, c. 592. Should it develop in future deliberations that the vote of Judge Kjde, or his substitute, would affect the result, we will exercise such power as we have to see that the opinion of a majority of the court prevails.
Appellees insist that we hear oral arguments on their contention that no less than nine judges can decide this case. ' There are two reasons why the request should be denied. The first is that we have -today decided the question adversely to the contention. Carney v. Anderson, Miss., 59 So. (2d) 262. The second is that under our practice and procedure May 31, 1952, was the last day for hearing argument at this term before adjournment of the Court, and this motion was filed June 3, 1952.
Motion overruled.
All Justices concur except Kyle, J., who took no part.